Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I Claims 1-5 in the reply filed on January 13, 2022 is acknowledged.  The traversal is on the ground(s) that there is no lack of unity.  This is not found persuasive because under restriction practice for 371 applications, it is established that if all elements of the claims are known as is shown below, there is no special technical feature, and thus no unity since there cannot be unity without a special technical feature.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Vilajosana et al. (WO 2017/054842 A1, hereinafter Vilajosana).
Regarding Claims 1-5, Vilajosana teaches an additive manufacturing system that deposits both a fusing agent and detailing agent (per [0015] for instance) and applying and measuring heat differences of areas of both agents (per [0019]-[0021] for instance) to enable adjusting temperatures based on measurements at specific points (per [0023]-[0034] for instance, suggesting relative temperature control via offsets as claimed). As [0015] instructs that the differing agents can be used to make powder have different properties including some solidification and not solidification, such disclosure would have suggested to using such agents to define build and non-build regions as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743